 


109 HR 4030 IH: To amend the Internal Revenue Code of 1986 to repeal the inflation adjustment of the earned income threshold used in determining the refundable portion of the child tax credit and to restore the threshold to its original amount.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4030 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Ms. DeLauro (for herself, Mr. Brown of Ohio, Ms. Carson, Mr. Pomeroy, Mr. Grijalva, Mr. Price of North Carolina, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the inflation adjustment of the earned income threshold used in determining the refundable portion of the child tax credit and to restore the threshold to its original amount. 
 
 
1.Repeal of earned income threshold inflation adjustment applicable to the child tax credit 
(a)Repeal of inflation adjustmentSubsection (d) of section 24 of such Code is amended by striking paragraph (3).
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2004. 
 
